Case 2:20-cv-10516-NGE-RSW ECF No. 7 filed 03/18/20              PageID.126     Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


RONKE CIERS,

       Plaintiff,                                       No. 20-10516

v.                                                      Honorable Nancy G. Edmunds

HOME DEPOT USA, INC.,

       Defendant.

________________________________________/

            ORDER OF REMAND TO WAYNE COUNTY CIRCUIT COURT

       On March 3, 2020, this Court issued an Order to Show Cause requiring

Defendant to show cause in writing why this case should not be remanded to the

Wayne County Circuit Court for failure to meet the jurisdictional amount in controversy

requirement, as set forth in 28 U.S.C. § 1332(a) and Local Court Rule 81.1. (Dkt. 2.)

On March 17, 2020, Defendant filed a response to the Order to Show Cause. (Dkt. 6.)

       It is well-established that the party seeking removal bears the burden of

establishing its right to removal, and the federal courts strictly construe removal

petitions in a manner that resolves all doubts against removal. Her Majesty the Queen

v. City of Detroit, 874 F.2d 332, 339 (6th Cir. 1989). A defendant seeking removal on

the basis of diversity jurisdiction has the burden of proving the amount in controversy

by a preponderance of the evidence. Gafford v. Gen. Elec., Co., 997 F.2d 150, 158

(6th Cir. 1993), abrogated on other grounds by Hertz Corp. v. Friend, 559 U.S. 77

(2010).
Case 2:20-cv-10516-NGE-RSW ECF No. 7 filed 03/18/20             PageID.127   Page 2 of 2




       The Court has reviewed Defendant’s response to the Court’s Order to Show

Cause and concludes that Defendant has not satisfied its burden of proving that the

amount in controversy in this case exceeds the $75,000 jurisdictional requirement of

this Court.

       THEREFORE, IT IS HEREBY ORDERED that this matter is remanded to the

Wayne County Circuit Court.

       SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: March 18, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of
record on March 18, 2020, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager
